DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Capelli et al. (7,685,796) in view of Hotaling (9,433,315).
Re-claims 1, Capelli et al. disclose, in fig. 6, a system for providing a combustible beverage liquid (sparkling wine) to a beverage container 24, comprising:
a ventilation module 174 configured to dilute vapors of the beverage liquid; a chilling module 172 configured to reduce or maintain a reduced temperature of the beverage liquid; 
wherein the ventilation module, the chilling module to define a non-hazardous zone 104 encompassing the beverage container; a conveyance mechanism 18.
Capelli et al. lack to disclose a capture module configured to dilute stray beverage liquid.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Hotaling, to modify the invention of Capelli et al. with a capture module  configured to dilute stray beverage liquid, in order to direct water to flush the drip from the filling system.
Re-claims 2, 3,  Capelli et al. further disclose the system  comprising electrical components 166, 154 exposed to an atmosphere associated with the beverage liquid within the non-hazardous zone;
wherein the electrical components are unrated for use in a classified hazardous area location.
Re-claim 4, wherein vapors associated with the beverage liquid maintained at a concentration below a lower flammability level of said vapors.
Re-claim 8, wherein the ventilation module comprises: an enclosure 104 defining a volume of the non-hazardous zone; and an air circulation system 164, 166 fluidically coupled with the enclosure adapted to remove vapors from the enclosure.
Re-claims 9, 10, wherein the chilling module is associated with a filling station within the enclosure, the filling station adapted to provide the beverage liquid to the beverage container at the reduced temperature;
 wherein the reduced temperature of the beverage liquid is below a flash point temperature of the beverage liquid.
Re-claim 11, Hotaling teaches the capture module comprises
a catch 102 within the enclosure configured to collect the stray beverage liquid; a flush 805 adapted to provide a diluent to the catch for diluting the stray beverage liquid; and an exit 108 for removing a combination of the diluent and the stray beverage liquid from the non-hazardous zone.

	Re- method claims 12-18, Capelli et al. in view of Hotaling discloses an invention comprising limitations substantially as claimed; therefore invention of Capelli et al. in view of Hotaling is capable or obvious of performing the steps as claimed.
Allowable Subject Matter
Claims 19-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 19-25 have been allowed because the prior art of the record does not disclose suggest a system for providing a combustible beverage liquid to a beverage container, comprising:
an enclosure adapted for forced ventilation and stray fluid exit;
a conveyance mechanism configured to route an assembly of beverage containers through the enclosure;
a filling station within the enclosure and configured to provide the beverage liquid to a beverage container of the assembly at or below a flash point temperature of the beverage liquid;
a capping station within the enclosure and configured to seal the beverage liquid within the beverage container; and
electrical components at least partially within the enclosure and exposed to a common atmosphere associated with the filling station and the capping station.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        May 4, 2021